Case 4:18-cr-00659 Document 20 Filed on 04/15/19 in TXSD Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
v. ; CRIMINAL NO. H-18-659
OSCAR FLORES, :
Defendant. §
PLEA AGREEMENT

The United States of America, by and through Ryan K. Patrick, United States Attorney for
the Southern District of Texas, and Kimberly Ann Leo, Assistant United States Attorney, and the
defendant, Oscar Flores (“Defendant”), and Defendant’s counsel, Phil Gallagher, pursuant to Rule
11(c)(1)(A) of the Federal Rules of Criminal Procedure, state that they have entered into an
agreement, the terms and conditions of which are as follows:

Defendant's Agreement

1. Defendant agrees to plead guilty to Counts 2 and 3 of the Indictment. Count 2 charges
Defendant with Receipt of Child Pornography, in violation of Title 18, United States Code,
Section 2252A(a)(2)(B) and 2252A(b)(1). Count 3 charges Defendant with Possession of Child
Pornography, in violation of Title 18, United States Code, Section 2252A(a)(5)(B) and
2252A(b)\(2). Defendant, by entering this plea, agrees that he is waiving any right to have the
facts that the law makes essential to the punishment either charged in the indictment, or proved to
a jury or proven beyond a reasonable doubt.

Punishment Range

2. The statutory maximum penalty for a violation of Title 18, United States Code,

Section 2252A(a)(2)(B) and 2252A(b)(1), is imprisonment for not less than 5 years and not more

than 20 years and a fine of not more than $250,000.00. The statutory maximum penalty for a
 

Case 4:18-cr-00659 Document 20 Filed on 04/15/19 in TXSD_ Page 2 of 14

violation of Title 18, United States Code, Section 2252A(a)(5)(B) and 2252A(b)(2), is
imprisonment for up to 10 years and a fine of not more than $250,000.00. Additionally, under
both Counts 2 and 3, Defendant may receive a term of supervised release after imprisonment of at
least 5 years to life. See Title 18, United States Code, sections Section 3583(k). Defendant
acknowledges and understands that if he should violate the conditions of any period of supervised
release which may be imposed as part of his sentence, then Defendant may be imprisoned for the
entire term of supervised release, without credit for time already served on the term of supervised
release prior to such violation. See Title 18, United Stated Code, sections 3559(a)(3) and
3583(e)(3). Defendant understands that he cannot have the imposition or execution of the
sentence suspended, nor is he eligible for parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

4. Pursuant to Title 18, United States Code, Section 301 4(a)(3), if the court determines
that the Defendant is a non-indigent person, the Defendant will pay to the Clerk of the United
States District Court a special assessment in the amount of five thousand dollars ($5000.00) per
count of conviction. The payment will be by cashier’s check or money order, payable to the
Clerk of the United States District Court, c/o District clerk’s Office, P.O. Box 61010, Houston,

TX 77208, Attention: Finance.
Case 4:18-cr-00659 Document 20 Filed on 04/15/19 in TXSD_ Page 3 of 14

Immigration Consequences

5. Defendant recognizes that pleading guilty may have consequences with respect to his
immigration status if he is not a citizen of the United States. Defendant understands that if he is
not a citizen of the United States, by pleading guilty he may be removed from the United States,
denied citizenship, and denied admission to the United States in the future. Defendant’s attorney
has advised Defendant of the potential immigration consequences resulting from Defendant’s plea
of guilty.

The United States’ Agreements

6. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Counts 2 and 3 of the indictment and persists

in that plea through sentencing, and if the Court accepts this plea agreement, the

United States will move to dismiss any remaining counts of the indictment at the

time of sentencing;

(b) If the Court determines that Defendant qualifies for an adjustment under

section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3E1.1(b) for an additional one-level reduction because Defendant

timely notified authorities of his intent to plead guilty, thereby permitting the

United States to avoid preparing for trial and permitting the United States and the

Court to allocate their resources more efficiently.

Agreement Binding - Southern District of Texas Only

7. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the indictment. This plea agreement binds only the United States

Attorney’s Office for the Southern District of Texas and Defendant. It does not bind any other

United States Attorney’s Office. The United States Attorney’s Office for the Southern District of
 

Case 4:18-cr-00659 Document 20 Filed on 04/15/19 in TXSD__ Page 4 of 14

Texas will bring this plea agreement and the full extent of Defendant’s cooperation to the attention
of other prosecuting offices, if requested.
United States’ Non-Waiver of Appeal

8. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection with

that office’s preparation of a presentence report;

(b) — toset forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2

of the United States Sentencing Guidelines and Title 18, United States Code,

section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was determined.

Sentence Determination

9. Defendant is aware that the sentence will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless acknowledges
and agrees that the Court has authority to impose any sentence up to and including the statutory
maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be
imposed is within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions

regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence

imposed is within the discretion of the sentencing judge. Ifthe Court should impose any sentence

4
Case 4:18-cr-00659 Document 20 Filed on 04/15/19 in TXSD Page 5 of 14

up to the maximum established by statute, or should the Court order any or all of the sentences
imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement.
Rights at Trial

10. Defendant understands that by entering into this agreement, he surrenders certain
rights as provided in this plea agreement. Defendant understands that the rights of a defendant
include the following:

(a) If Defendant persisted in a plea of not guilty to the charges, defendant would

have the right to a speedy jury trial with the assistance of counsel. The trial may

be conducted by a judge sitting without a jury if Defendant, the United States, and

the court all agree.

(b) Ata trial, the United States would be required to present witnesses and other

evidence against Defendant. Defendant would have the opportunity to confront

those witnesses and his attorney would be allowed to cross-examine them. In turn,

Defendant could, but would not be required to, present witnesses and other

evidence on his own behalf. If the witnesses for Defendant would not appear

voluntarily, he could require their attendance through the subpoena power of the

court; and

(c) Ata trial, Defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to

testify. However, if Defendant desired to do so, he could testify on his own behalf.

Factual Basis for Guilty Plea

11. Defendant is pleading guilty because he is in fact guilty of the charges contained in

Counts 2 and 3 of the Indictment. If this case were to proceed to trial, the United States could

prove each element of the offenses beyond a reasonable doubt. The following facts, among others

would be offered to establish the Defendant’s guilt:
Case 4:18-cr-00659 Document 20 Filed on 04/15/19 in TXSD_ Page 6 of 14

a. On or about October 24, 2017, FBI SA Ryan Shultz, using a computer connected
to the Internet and utilizing a law enforcement tool that allows single-source downloads from the
BitTorrent P2P network, conducted an online investigation into the sharing of child pornography
through that network. SA Shultz identified a computer on the BitTorrent P2P file sharing network
with the IP address of 73.6.33.30 as a potential download candidate, or source, for files of
investigative interest. SA Shultz directed his investigation to this computer at IP address 73.6.33.30
as it had been detected as being associated with investigative files of interest by investigators
conducting keyword searches or hash value searches for files related to child exploitation material,
including child pornography, on the BitTorrent network.

b. On said date, SA Shultz successfully completed the download of 2 video files which
the computer at the aforementioned IP address was making available. Following the downloads,
SA Shultz viewed the files downloaded and determined that each respective file depicted child
pornography as defined by Title 18, United States Code, Section 2256. One video file was
approximately | minute and 6 seconds in length and depicted an underage female, who appears to
be under the age of 18, being orally penetrated by the erect penis of an adult male. The second is
a video file which is approximately 2 minutes and 43 seconds in length which depicts an underage
female, who appears to be under the age of 18, being orally penetrated by the erect penis of an
adult male.

c. Through the investigation, SA Shultz determined that IP address 73.6.33.30 was
registered to the Internet Service Provider (ISP) Comcast. Results of an administrative subpoena

sent to Comcast revealed that during the time that SA Shultz conducted his online undercover
Case 4:18-cr-00659 Document 20 Filed on 04/15/19 in TXSD_ Page 7 of 14

session on October 24, 2017, the IP address was assigned to an account registered to Andres Flores
in Houston, Texas.

d. On February 2, 2018, FBI Houston executed a federal search warrant at Andres
Flores’ residence in Houston, Texas. At that time, the agents encountered the Defendant, Oscar
Flores, who was residing at the residence. The Defendant was advised of his Miranda Rights and
chose to make a statement. The Defendant admitted that agents would find child pornography
on his laptop computer. The Defendant told agents that he had obtained the child pornography
through web chats, online forums and the BitTorrent Peer-to-Peer file sharing program. The
Defendant acknowledged having an understanding that BitTorrent is a file sharing program and
that the files are distributed amongst and between peers.

e. During the course of the search, SA Shultz seized a Samsung laptop computer
model number NP-RC512 containing a Samsung hard drive s/n S26XJ9EB5S21013. A forensic
exam was performed on this device and Agents discovered 833 images and 73 videos of young
children engaged in sexually explicit conduct as defined under federal law (18 U.S.C. 2256(2)(A)).
The images and videos include children under the age of 18 and acts of violence such as bondage
and the penetration of the victims. Some of the images are of known victims as identified through
the National Center for Missing and Exploited Children.

f. SA Shultz, through his investigation, was able to determine that the Defendant had
been utilizing the BitTorrent file sharing program to distribute and receive child pornography from
on or about June 5, 2017, to on or about February 1, 2018.

g. The Defendant's laptop computer and hard drive were manufactured outside of the

state of Texas (China). Consequently, the computer media at issue which was used to distribute,
 

 

Case 4:18-cr-00659 Document 20 Filed on 04/15/19 in TXSD__ Page 8 of 14

receive and possess the child pornography traveled in foreign or interstate commerce. Further,
the Defendant utilized the Internet which is a means and facility of interstate commerce to
distribute, receive and possess the child pornography which was found on the above referenced
devices.
Breach of Plea Agreement

12. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant’s plea and sentence will stand. If at any time Defendant retains,
conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
States may move the Court to set aside the guilty plea and reinstate prosecution. Any information
and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea
agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

Restitution, Forfeiture, and Fines — Generally

13. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he will make a full and complete disclosure of all assets
over which he exercises direct or indirect control, or in which he has any financial interest.
Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which he has an interest, unless Defendant obtains the prior written permission of the
United States.

14. Defendant agrees to make complete financial disclosure by truthfully executing a
swom financial statement (Form OBD-500 or similar form) within 14 days of signing this plea

agreement. Defendant agrees to authorize the release of all financial information requested by
8
Case 4:18-cr-00659 Document 20 Filed on 04/15/19 in TXSD Page 9 of 14

the United States, including, but not limited to, executing authorization forms permitting the
United States to obtain tax information, bank account records, credit histories, and social security
information. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

15. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of his/her assets to deliver all funds and records of such assets to the United States.

16. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations.

Restitution

17. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of
conviction. Defendant stipulates and agrees that as a result of his criminal conduct, the victim(s)
incurred a monetary loss in an amount to be determined either before sentencing or within 90 days
of the sentencing hearing. Defendant understands and agrees that the Court will determine the
amount of restitution to fully compensate the victim(s). Defendant agrees that restitution imposed
by the Court will be due and payable immediately and that Defendant will not attempt to avoid or

delay payment.
Case 4:18-cr-00659 Document 20 Filed on 04/15/19 in TXSD Page 10 of 14

Forfeiture

18. Defendant stipulates and agrees that the property listed in the Indictment’s Notice of
Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant agrees to the —
forfeiture of that property. In particular, but without limitation, Defendant stipulates that the
following specific property is subject to forfeiture:

A Samsung laptop computer model number NP-RC512 containing a Samsung hard drive
s/n S26XJ9EB5S21013.

19. Defendant agrees to waive any and all interest in any asset which is the subject of a
related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

20. Defendant consents to the order of forfeiture becoming final as to Defendant
immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure
32.2(b)(4)(A).

Fines

21. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
payment.

Notification of the Sex Offender Registration and Notification Act

22. Defendant has been advised, and understands, that under the Sex Offender

Registration and Notification Act, a federal law, he must register and keep the registration current

in each of the following jurisdictions: where he resides; where he is an employee; and where he

10
Case 4:18-cr-00659 Document 20 Filed on 04/15/19 in TXSD Page 11 of 14

is a student. The Defendant understands that the requirements for registration include providing
his name, his residence address and the names and addresses of any places where he is or will be
an employee or a student, among other information. The Defendant further understands that the
requirement to keep the registration current includes informing at least one jurisdiction in which
he resides, is an employee, or is a student not later than three (3) business days after any change
of residence, employment, or student status. Defendant has been advised, and understands, that
failure to comply with these obligations subjects him to prosecution for failure to register under
federal law, 18 U.S.C. §2250, which is punishable by a fine or imprisonment, or both.
Complete Agreement

23. This written plea agreement, consisting of 14 pages, including the attached addendum
of Defendant and his attorney, constitutes the complete plea agreement between the United States,
Defendant, and Defendant’s counsel. No promises or representations have been made by the
United States except as set forth in writing in this plea agreement. Defendant acknowledges that
no threats have been made against him and that he is pleading guilty freely and voluntarily because

he is guilty.

11
Case 4:18-cr-00659 Document 20 Filed on 04/15/19 in TXSD Page 12 of 14

24. Any modification of this plea agreement must be in writing and signed by all

parties.

Filed at Houston _, Texas, on Agni IS , 2014. OH Y|

 

“EK Oscar Flores

Defendant

 

Subscribed and sworn to before me on A onl 15 , 2019.

 

DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK

» ML

Deputy United States District Clerk
APPROVED:

Ryan K. Patrick
United States Attorney

ow: Koubuly Ay feo A

Kimberly And Leo Phil Gallagher L
Assistant United States Attorney Attorney for Defenda
Southern District of Texas

12

 
Case 4:18-cr-00659 Document 20 Filed on 04/15/19 in TXSD Page 13 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
§
v. § CRIMINAL NO. H-18-659
§
OSCAR FLORES, §
§

Defendant.

PLEA AGREEMENT -- ADDENDUM

I have fully explained to Defendant his/her rights with respect to the pending indictment. I
have reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual
and Policy Statements and [ have fully and carefully explained to Defendant the provisions of
those Guidelines which may apply in this case. I have also explained to Defendant that the
Sentencing Guidelines are only advisory and the court may sentence Defendant up to the maximum
allowed by statute per count of conviction. Further, I have carefully reviewed every part of this
plea agreement with Defendant. To my knowledge, Defendant’s decision to enter into this

agreement is an informed and voluntary one.

LOPE EE Lue [19

Attorney for Defendant Date

 

 

I have consulted with my attorney and fully understand all my rights with respect to the
indictment pending against me. My attorney has fully explained, and-I understand, all my rights

with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual

13
Case 4:18-cr-00659 Document 20 Filed on 04/15/19 in TXSD Page 14 of 14

which may apply in my case. I have read and carefully reviewed every part of this plea agreement

with my attorney. I understand this agreement and I voluntarily agree to its terms.

x OSCAL Flores W/iq| ({

Defendant Date

14
